Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowability 
  	 Claims 1-3 submitted on 5/19/2021 are pending for examination.  
Claims 1-3 are allowed.
 

The following is an examiner’s statement of reasons for allowance:
Applicants have developed a new mutant gene encoding mutant --galactosidase enzyme comprising a variant of the amino acid sequence of SEQ ID NO: 2 with one or more mutations selected from N140C, F264W, F304Q, and W806F.   Prior arts neither teach nor suggest mutant gene encoding mutant --galactosidase enzyme comprising a variant of the amino acid sequence of SEQ ID NO: 2 with one or more mutations selected from N140C, F264W, F304Q, and W806F.  As such mutant gene encoding mutant --galactosidase enzyme comprising a variant of the amino acid sequence of SEQ ID NO: 2 with one or more mutations selected from N140C, F264W, F304Q, and W806F, vector, host cell expressing said gene and the process for the use of said host cell for the production of mutant --galactosidase enzyme are novel and non-obvious. 
Thus claims 1- 3 are allowed.
Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.

Supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652 


/TEKCHAND SAIDHA/Primary Examiner, Art Unit 1652